Citation Nr: 1705425	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right ankle disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for diabetes mellitus type 2. 

3.  Entitlement to service connection for a kidney disability, to include kidney disease and kidney failure.  

4.  Entitlement to service connection for chronic muscle pain, to include as due to a chronic undiagnosed illness.  

5.  Entitlement to service connection for a right ear hearing loss disability.

6.  Entitlement to service connection for tinnitus. 

7.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a bilateral leg disability, to include leg cramps. 

8.  Entitlement to service connection for a bilateral leg disability, to include leg cramps and residuals of a left leg muscle injury.  

9.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a sleep disorder. 

10.  Entitlement to service connection for a sleep disorder, to include sleep apnea. 

11.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hypertension. 

12.  Entitlement to service connection for hypertension. 

13.  Entitlement to an initial compensable disability rating for a left ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1985 to July 1992.  He received decorations including the Kuwait Liberation Medal, Valorous Unit Award, and Southwest Asia Service Medal with 3 Bronze Stars.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, to include the transcript of the July 2016 Board hearing presided over by the undersigned Veterans Law Judge.  

The matter regarding entitlement to a TDIU was raised in an April 2010 statement from the Veteran in conjunction with a matter regarding service-connected psychiatric disability that is not on appeal, but the matter of TDIU has not been addressed by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action. 

The issues of entitlement to service connection for a right ear hearing loss disability; entitlement to service connection for a bilateral leg disability, to include leg cramps and residuals of a left leg muscle injury; entitlement to service connection for a sleep disorder, to include sleep apnea; entitlement to service connection for hypertension; and, entitlement to an initial compensable disability rating for left ear hearing loss disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In the July 2016 hearing before the Board, prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran, through his authorized attorney, that a withdrawal of the appeals for the issues of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right ankle disability; whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for diabetes mellitus type 2; entitlement to service connection for a kidney disability, to include kidney disease and kidney failure; and, entitlement to service connection for chronic muscle pain, to include as due to a chronic undiagnosed illness, is requested.

2.  In a November 1992 rating decision, the RO denied the claim for service connection for a bilateral leg disability, to include leg cramps, based on the determination that there was no in-service event, disease, or injury pertaining to the right leg, and the determination that there was no evidence of a current bilateral leg disability, to include leg cramps; and, the RO denied the claim for service connection for hypertension based on the determination that there was no in-service event, disease, or injury pertaining hypertension and no current hypertension.
 
3.  The Veteran did not submit a notice of disagreement for the November 1992 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claims for service connection for a bilateral leg disability, to include leg cramps, or for hypertension.

4.  In an April 2007 rating decision, the RO declined to reopen the previously denied claims for service connection for a bilateral leg disability, to include leg cramps, and for hypertension, based on the determinations that new and material evidence had not been received to reopen these claims; and, the RO denied the claim for service connection for a sleep disorder, based on the determination that there was no in-service event, disease, or injury pertaining to a sleep disorder, and the determination that there was no evidence of a current sleep disorder.

5.  The Veteran did not submit a notice of disagreement for the April 2007 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claims for service connection for a bilateral leg disability, to include leg cramps, for hypertension, or for a sleep disorder. 

6.  The additional evidence received since the April 2007 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claims for service connection for a bilateral leg disability, to include leg cramps, for hypertension, and for a sleep disorder.

7.  The evidence shows that the Veteran's tinnitus is proximately due to or the result of the Veteran's service-connected left ear hearing loss disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for the issues of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right ankle disability; whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for diabetes mellitus type 2; entitlement to service connection for a kidney disability, to include kidney disease and kidney failure; and, entitlement to service connection for chronic muscle pain, to include as due to a chronic undiagnosed illness, by the Veteran, through his authorized attorney, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The November 1992 rating decision, which denied the claims for service connection for a bilateral leg disability, to include leg cramps, and for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

3.  The April 2007 rating decision, which denied the claim for service connection for a sleep disorder and which declined to reopen the previously denied claims of service connection for a bilateral leg disability, to include leg cramps, and for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2005); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

4.  The additional evidence received since the April 2007 rating decision is new and material to the claims for service connection for a bilateral leg disability, to include leg cramps, for hypertension, and for a sleep disorder, and these claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  Tinnitus is secondary to the Veteran's service-connected left ear hearing loss disability, and service connection is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  Here, at the July 2016 hearing before the Board, the Veteran, through his authorized attorney, withdrew the appeals for the issues of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right ankle disability; whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for diabetes mellitus type 2; entitlement to service connection for a kidney disability, to include kidney disease and kidney failure; and, entitlement to service connection for chronic muscle pain, to include as due to a chronic undiagnosed illness.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these matters.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

Duties to Notify and Assist

Because the Board is reopening the previously denied claims for service connection for a bilateral leg disability, to include leg cramps, for hypertension, and for a sleep disorder, and because the Board is granting the claim for service connection for tinnitus, discussion concerning compliance with the duties to notify and assist is not necessary with regard to these matters.  

Tinnitus

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran contends, as stated in his July 2016 Board hearing, that his tinnitus is related to exposure to hazardous noise in service or secondary to his service-connected left ear hearing loss disability.  The Veteran was afforded a VA audiological examination in June 2010 that has probative value because the examiner has the medical expertise to render a diagnosis and etiological opinion as to tinnitus, and the VA examiner based her opinion on examination of the Veteran, on review of the Veteran's claims file, and on the Veteran's lay statements, to include the Veteran's lay statements as to his tinnitus symptoms, which the Board finds both competent and credible.  

The June 2010 VA examiner stated that the Veteran has bilateral recurrent and intermittent tinnitus, and the VA examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  The examiner also diagnosed the Veteran with sensorineural left ear hearing loss, for which the Veteran is currently service-connected.  

The Board acknowledges that the June 2010 VA examiner stated that the Veteran's tinnitus is not directly related to his in-service noise exposure.  However, given the above medical opinion, the competent and probative evidence supports a finding that the Veteran's tinnitus is proximately due to or the result of the service-connected left ear hearing loss disability, and service connection on a secondary basis is warranted.  38 C.F.R. § 3.310.

Applications to Reopen Claims for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a November 1992 rating decision, the RO denied the claim for service connection for a bilateral leg disability, to include leg cramps, based on the determination that there was no in-service event, disease, or injury pertaining to the right leg, and the determination that there was no evidence of a current bilateral leg disability, to include leg cramps; and, the RO denied the claim for service connection for hypertension based on the determinations that there was no in-service event, disease, or injury pertaining hypertension and no current hypertension.  After the Veteran was notified of the adverse decisions in a November 1992 letter, the Veteran did not submit a notice  of disagreement with the RO's decisions to deny these claims.  Moreover, no new and material evidence pertaining to these claims was submitted within a year of the November 1992 rating decision.  Therefore, the November 1992 rating decision which denied service connection for a bilateral leg disability, to include leg cramps, and for hypertension, became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

In an April 2007 rating decision, the RO declined to reopen the previously denied claims for service connection for a bilateral leg disability, to include leg cramps, and for hypertension, based on the determination that new and material evidence had not been received to reopen these claims; and, the RO denied the claim for service connection for a sleep disorder, based on the determination that there was no in-service event, disease, or injury pertaining to a sleep disorder, and the determination that there was no evidence of a current sleep disorder.  After the Veteran was notified of the adverse decisions in an April 2007 letter, the Veteran did not submit a notice of disagreement with the RO's decisions to deny these claims.  Moreover, no new and material evidence pertaining to these claims was submitted within a year of the April 2007 rating decision.  Therefore, the April 2007 rating decision which denied the claim for service connection for a sleep disorder and which declined to reopen the previously denied claims of service connection for a bilateral leg disability, to include leg cramps, and for hypertension, became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 2005); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

At the time of the April 2007 rating decision, the evidence of record included the Veteran's service treatment records, post-service treatment records, and the Veteran's statements. 
 
The additional evidence presented since the April 2007 rating decision includes the Veteran's July 2016 Board hearing testimony that he currently has recurrent leg and muscle symptoms, that he was diagnosed with hypertension in service, that he was diagnosed with sleep apnea in 2011, and that he was told he snored and gagged and sleep in service.  The credibility of these reports by the Veteran is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Competent evidence of recurrent leg symptoms, which tends to show a current leg disability, competent evidence of an in-service diagnosis of hypertension, and competent evidence of current sleep symptoms that may have manifested in service, is pertinent evidence that was absent at the time of the April 2007 rating decision, and this evidence raises a reasonable possibility of substantiating the claims.  Thus, the Board finds that new and material evidence has been submitted.  The claims for service connection for a bilateral leg disability, to include leg cramps, for hypertension, and for a sleep disorder, are reopened.  Although the evidence is sufficient to reopen, it is not sufficient to grant the claims for service connection for a bilateral leg disability, to include leg cramps, for hypertension, and for a sleep disorder, and these service connection issues are remanded below. 


ORDER

The appeal regarding whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right ankle disability, is dismissed.  

The appeal regarding whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for diabetes mellitus type 2, is dismissed.  

The appeal for entitlement to service connection for a kidney disability, to include kidney disease and kidney failure, is dismissed.  

The appeal for entitlement to service connection for chronic muscle pain is dismissed. 

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a bilateral leg disability, to include leg cramps, this claim is reopened. 

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a sleep disorder, this claim is reopened. 
 
As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hypertension, this claim is reopened. 

Entitlement to service connection for tinnitus is granted. 


REMAND

Regarding service connection for right ear hearing loss, the Veteran was afforded a VA audiological examination in June 2010, in which the VA examiner opined that the Veteran's bilateral sensorineural hearing is related to his in-service noise exposure.  However, the June 2010 VA audiogram did not show a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  At the July 2016 Board hearing, however, the Veteran testified that his hearing has gotten worse.  Thus, the Veteran should be afforded a new VA audiological examination to determine the current nature of the Veteran's right ear hearing loss.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  No opinion as to etiology of right ear hearing loss is required.  

Also, regarding the matter of increased compensation for the service-connected left ear hearing loss disability, the Veteran was last afforded a VA examination in June 2010.  Since that time, the Veteran reported in his July 2016 Board hearing that his left ear hearing loss symptoms have gotten worse.  Because the Veteran has not been afforded a VA examination since June 2010, and based on reports of worsening symptoms, the Board finds that a new VA examination is warranted to determine the current nature and severity of the Veteran's left ear hearing loss disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Also, the Veteran has reported that he has had recurrent leg symptoms, specifically left leg symptoms such as cramps and muscle pain, since onset in service, to include since his in-service left quadriceps injury.  The Veteran should be afforded a VA examination to determine the nature and etiology of a left and/or right leg disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Also, the Veteran contends that he has hypertension that first manifested in service, and he testified at his July 2016 Board hearing that he was diagnosed with hypertension in service.  Though the Veteran's private treatment records indicate that he was first diagnosed with hypertension in 2003, it is unclear whether any in-service blood pressure readings may have constituted an initial manifestation of the Veteran's current hypertension.  The Board also notes that a June 2010 letter from Dr. J. C. shows that the Veteran is currently treated for "severe recalcitrant hypertension" and "essential hypertension."  The Veteran should be afforded a VA examination to determine the nature and etiology of hypertension.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Also, the Veteran contends that he has a sleep disorder, to include sleep apnea, that manifested in service.  He testified in the July 2016 Board hearing that his fellow servicemen complained of his snoring and gagging in his sleep during service.  The Board notes that a VA examiner in September 2011 (regarding psychiatric disability) noted "r/o [rule out] sleep apnea."  The Veteran should be afforded a VA examination, to include a sleep study, to determine the nature and etiology of a sleep disorder.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he submit or authorize the release of any outstanding treatment records, VA or non-VA relevant to the bilateral legs, sleep disability, hypertension, right ear hearing loss, and left ear hearing loss, specifically to include updated records from any relevant private treatment provider.  

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Please obtain any outstanding relevant VA treatment records, to include updated VA treatment records dating during the appeal period. 

3. Afterwards, please schedule the Veteran for a VA examination to determine the nature and etiology of a right and leg disability, to include residuals of an in-service left quadriceps injury.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

a. After performance of any necessary testing, please address the nature and diagnosis(es) of any left and/or right leg disability, to include whether there are any residuals of an in-service left quadriceps injury.  

b. Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such left and/or right leg disability first manifested in service and/or is etiologically related to service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Afterwards, please schedule the Veteran for a VA examination to determine the nature and etiology of hypertension.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

a. After performance of any necessary testing, please address the nature and diagnosis of hypertension.  The examiner's attention is invited to the June 2010 letter from Dr. J. C. showing that the Veteran is treated for "severe recalcitrant hypertension" and "essential hypertension."   

b. Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any type of hypertension first manifested in service and/or is etiologically related to service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Afterwards, please schedule the Veteran for a VA examination, to include a sleep study, to determine the nature and etiology of a sleep disorder.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

a. After performance of a sleep study, please address the nature and diagnosis(es) of a sleep disorder.  

b. Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such sleep disorder first manifested in service and/or is etiologically related to service.  

The examiner's attention is invited to the Veteran's report that his fellow servicemen complained in service about his snoring and gagging in his sleep. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. Afterwards, please schedule the Veteran for a VA audiological examination determine the severity of right and left ear hearing loss.  After performing all necessary testing, the examiner is asked to address the severity and symptoms of the Veteran's bilateral hearing loss under the normal VA protocol for such audiometric evaluations. 

No opinion as to the etiology of hearing loss is required. 

7. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal, and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


